
	
		I
		112th CONGRESS
		1st Session
		H. R. 2658
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to enhance the
		  ability of the Federal Protective Service to provide adequate security for the
		  prevention of terrorist activities and for the promotion of homeland security,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Protective Service Reform and
			 Enhancement Act.
		2.Authorization of
			 Federal Protective Service
			(a)AuthorizationTitle II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following:
				
					EFederal Protective
				Service
						241.Authorization
				of Federal Protective Service
							(a)AuthorizationThere
				shall be in the Department the Federal Protective Service.
							(b)DirectorThere shall be a Director of the Federal
				Protective Service, who shall report to the Under Secretary responsible for
				critical infrastructure protection.
							(c)Duties and
				Authorities of the Director
								(1)In
				generalThe Director shall be responsible for the management and
				administration of the Federal Protective Service and the employees and programs
				of the Federal Protective Service.
								(2)MissionThe
				Director shall endeavor to secure all facilities and surrounding Federal
				property under the protection of the Federal Protective Service, and safeguard
				all occupants thereof, including Federal employees, officers, and
				visitors.
								(3)Enforcement
				policyThe Director shall establish and direct the implementation
				of the policies of the Federal Protective Service, and advise the Under
				Secretary responsible for critical infrastructure protection on policy matters
				relating to the protection of facilities.
								(4)TrainingThe Director shall establish a training
				program for all employees of the Federal Protective Service, and all security
				guards hired by the Federal Protective Service by contract, with
				responsibilities for carrying out the mission of the Director under paragraph
				(2).
								(5)PersonnelThe
				Director shall make recommendations for staffing and training necessary to
				ensure security for Federal facilities protected by the Federal Protective
				Service.
								(6)Information
				sharingThe Director shall ensure effective coordination and
				liaison with other Federal law enforcement agencies and State and local law
				enforcement agencies regarding threats to facilities protected by the Federal
				Protective Service and shall share information and intelligence regarding such
				threats in a timely manner through the Regional Information Sharing Plan and
				the Homeland Secure Data Network.
								(7)Security
				assessmentsThe Director shall—
									(A)conduct a security
				risk assessment for each Federal facility protected by the Federal Protective
				Service; and
									(B)inspect and patrol
				such facilities on a recurring basis for the purpose of detecting and
				determining terrorist or criminal activity and determining compliance with
				Federal security standards and making appropriate risk mitigation
				recommendations to devalue any such facility as a terrorist target.
									(8)Emergency
				preparedness assistanceThe Director shall—
									(A)ensure each
				facility protected by the Federal Protective Service has adequate plans for
				emergency situations;
									(B)provide technical
				assistance to agencies that are the tenant of a facility protected by the
				Federal Protective Service in developing plans described in subparagraph (A);
				and
									(C)ensure plans
				described in subparagraph (A) are carried out using standards established by
				the Interagency Security Committee.
									(9)Security
				countermeasuresThe Director shall ensure and supervise the
				effective design, installation, maintenance, and operation of security
				countermeasures (including contract guards, electronic physical security
				systems, and weapons and explosives screening devices) for facilities protected
				by the Federal Protective Service.
								(10)Suitability of
				guardsThe Director shall ensure that—
									(A)background
				investigations are conducted for contract guards and building service
				contractors employed at facilities protected by the Federal Protective Service;
				and
									(B)each contract
				guard and building service contractor is suitable for work in a facility
				protected by the Federal Protective Service before being granted unescorted or
				recurring access.
									(11)Terrorism
				preventionThe Secretary shall ensure security personnel are
				provided training in terrorism prevention, including dispatching of canine bomb
				detection teams.
								(d)Risk
				managementThe Under
				Secretary of the Department who is responsible for critical infrastructure
				protection shall manage risk by utilizing and maintaining a risk assessment
				tool and centralized database in order to at a minimum—
								(1)conduct facility
				security risk assessments;
								(2)track contract
				guard posts; and
								(3)validate contract
				guard certifications.
								242.Report on
				minimum full-time equivalent employee requirementsThe
				Secretary shall submit an annual report to the Committee on Homeland Security
				of the House of Representatives and the Committee on Homeland Security and
				Governmental Affairs of the Senate that provides estimates of staffing needs of
				the Federal Protective Service for the 5-year period beginning on the date of
				submission of the report, including the number of full-time equivalent
				employees necessary to fulfill the mission of the Federal Protective
				Service.
						243.Oversight of
				contract guard services
							(a)Armed guard
				training requirements
								(1)EstablishmentNot later than 90 days after the date of
				enactment the Federal Protective Service Reform and Enhancement Act the
				Director shall establish minimum training and annual certification requirements
				for all contract guards procured by the Federal Protective Service.
								(2)RequirementsTraining
				requirements under this subsection shall include—
									(A)at least 16 hours of instruction dedicated
				to x-ray and magnetometer training provided by the Federal Protective Service
				before an armed guard may stand post in a facility employing x-rays or a
				magnetometer; and
									(B)regular and
				recurring training in—
										(i)arrest and control
				procedures;
										(ii)weapons training
				if necessary;
										(iii)operation of
				emergency equipment;
										(iv)access control;
				and
										(v)cardiopulmonary resuscitation and basic
				first aid.
										(b)Training and
				security assessment program
								(1)EstablishmentNot later than 180 days after the date of
				enactment of the Federal Protective Service Reform and Enhancement Act, the
				Director shall establish a program to periodically assess—
									(A)the training of
				contract guards for the security and protection of facilities protected by the
				Federal Protective Service; and
									(B)the security of
				facilities protected by the Federal Protective Service.
									(2)ProgramThe
				program under this subsection shall include an assessment of—
									(A)methods to test
				the training and certifications of guards;
									(B)procedures for taking personnel actions
				against, or for providing recommendations regarding, individuals; and
									(C)a covert testing
				program, that shall be conducted without prior notice to the facility concerned
				and in a manner that does not affect the security or safety of the property or
				employees, in order to evaluate—
										(i)the ability of the
				Federal Protective Service security and contract guards to prevent an incident
				that applicable security performance standards are intended to prevent;
				and
										(ii)any weaknesses in
				the security plan of a facility.
										(3)ReportsThe Secretary shall annually submit a
				report to the Committee on Homeland Security of the House of Representatives
				and the Committee on Homeland Security and Governmental Affairs of the Senate,
				in a classified manner, if necessary, on the results of the assessment of the
				overt and covert testing program of the Federal Protective Service.
								244.Strategic plan
				requirement
							(a)In
				generalNot later than 180
				days after the date of enactment of the Federal Protective Service Reform and
				Enhancement Act, the Secretary shall submit to Congress a 5-year budget outlook
				and strategic plan for the Federal Protective Service that includes the
				following:
								(1)Estimates of
				staffing and associated costs the Federal Protective Service requires in order
				to provide counterterrorism and homeland security functions.
								(2)Estimates of
				staffing and associated costs the Federal Protective Service requires in order
				to assess the need for and, as appropriate, provide building-specific security
				countermeasures.
								(3)Estimates of
				staffing and associated cost the Federal Protective Service requires for
				reimbursable agency-specific security work authorization functions.
								(4)Reviews of the
				performance of contractor-provided security guards that assess both quality and
				cost of individual private contract guard providers performing Federal
				Protective Service guard functions under contract.
								(b)UpdatesThe
				Secretary shall include an annual update of such plan with the President’s
				annual budget submission to the Congress.
							245.Promotion of
				Federal Protective Service technology and training
							(a)In
				generalWithin 6 months after
				the date of enactment of the Federal Protective Service Reform and Enhancement
				Act, the Director of the Federal Protective Service, in consultation with the
				Administrator for the Transportation Security Administration, shall
				publish—
								(1)a list of
				qualified vendors and a list of qualified products that would promote common
				standards of deployment of personnel and technology;
								(2)procedures and
				requirements for the proper administration of the list of qualified vendors and
				the list of qualified products as appropriate on a periodic basis,
				including—
									(A)requirements for
				qualification for inclusion on a list;
									(B)review of such
				lists at least annually; and
									(C)addition of new
				qualified vendors and products to such lists removal of any vendors and
				products that no longer meet the qualification requirements; and
									(3)best practices for
				utilizing items on the qualified products list so they are utilized in the most
				effective manner, including a process to best utilize existing products
				currently deployed.
								(b)Application to
				procurements
								(1)In
				generalAfter the publication of the qualified vendors list and
				the qualified products list under subsection (a), the Federal Protective
				Service may not enter into any contractual arrangement for services or products
				covered by such lists—
									(A)with any person
				that is not included on the qualified vendors list;
									(B)for procurement of
				any product that is not included on the qualified products list; or
									(C)under which a
				subcontract may be awarded to a person that is not included on the qualified
				vendors list.
									(2)Limitation on
				application
									(A)In
				generalParagraph (1) shall
				not apply to any contract the Director of the Federal Protective Service
				determines is of a class of contracts that is not inherent to the security
				missions of the Federal Protective Service or otherwise conflicts with Federal
				or State law.
									(B)Notification to
				CongressThe Director shall notify the Committee on Homeland
				Security of the House of Representatives and the Committee on Homeland Security
				and Governmental Affairs of the Senate in writing within 30 days after
				determining for purposes of subparagraph (A) any class of contracts that is not
				inherent to the security missions of the Federal Protective Service.
									(c)Cooperative
				agreementWithin 6 months
				after the date of enactment of the Federal Protective Service Reform and
				Enhancement Act, the Secretary of Homeland Security shall require the Assistant
				Secretary of the Transportation Security Administration, the Under Secretary
				for Science and Technology, and the Under Secretary responsible for critical
				infrastructure protection to enter into a memorandum of understanding pursuant
				to which the Transportation Security Laboratory will provide the Federal
				Protective Service with expertise, consultation, exchange of information, and
				testing for technology covered by the qualified vendors list and the qualified
				products list required by this section.
							246.Prohibited
				items list
							(a)In
				general
								(1)List of
				prohibited itemsNot later
				than the end of the 180-day period beginning on the date of enactment of the
				Federal Protective Service Reform and Enhancement Act, the Secretary, acting
				through the Under Secretary responsible for critical infrastructure protection,
				shall issue and implement a list of items, including component parts, that are
				prohibited from being brought into facilities protected by the Federal
				Protective Service, unless an exemption is granted under paragraph (2).
								(2)Exemptions and
				exceptionsAn exemption or
				exception to the list of prohibited items under paragraph (1) may be granted
				that is temporary and effective for a specific period of time, or is permanent
				until rescinded, by—
									(A)the Secretary;
				or
									(B)the Director of
				the Federal Protective Service or the Facility Security Committee for the
				Federal facility, if authorized by the Secretary.
									(b)Additional
				itemsNothing in this section prohibits a facility security
				committee from prohibiting items that are not included on such list from being
				brought into the facility of that committee.
							(c)Failure
				To issue listIf the Secretary fails to implement a
				prohibited items list in accordance with subsection (a), then the prohibited
				items list established by the Transportation Security Administration for
				civilian aviation shall apply for facilities protected by the Federal
				Protective Service—
								(1)effective upon
				expiration of the period referred to in subsection (a); and
								(2)until such time as the Secretary, acting
				through the Under Secretary responsible for critical infrastructure protection,
				issues a prohibited items list described in subsection (a).
								(d)Facility
				security committee definedIn this section the term
				facility security committee means a facility security committee
				established pursuant to the report entitled Vulnerability Assessment of
				Federal Facilities, issued by the Interagency Security Committee
				established by Executive Order
				12977.
							.
			(b)Clerical
			 amendmentThe table of contents in section 2 of such Act is
			 amended by adding at the end of the items relating to title II the
			 following:
				
					
						Subtitle E—Federal Protective Service
						Sec. 241. Authorization of Federal Protective
				Service.
						Sec. 242. Report on minimum full-time equivalent employee
				requirements.
						Sec. 243. Oversight of contract guard services.
						Sec. 244. Strategic plan requirement.
						Sec. 245. Promotion of Federal Protective Service technology
				and training.
						Sec. 246. Prohibited items
				list.
					
					.
			3.Federal
			 Protective Service authority to carry out counterterrorism and homeland
			 security functionsSection
			 1315(a) of title 40, United States Code, is amended by—
			(1)striking
			 (a) In
			 general.— and inserting the following:
				
					(a)In
				general
						(1)Protection of
				facilitiesFor each Federal
				facility not subject to security requirements under Federal laws or
				regulations, the Secretary, acting through the Federal Protective Service shall
				have the primary authority in the executive branch for implementing
				counterterrorism and homeland security functions to secure any building and all
				Federal property located in or on a facility, that is owned, occupied, or
				secured by any component of the Federal Government.
						(2)Agreements with
				other law enforcement authoritiesNothing in this subsection
				shall prevent the Federal Protective Service from entering into agreements with
				other Federal, State, or local law enforcement authorities to provide security
				or respond to incidents on property that is owned, occupied, or secured by the
				Federal
				Government.
						.
			4.Report
			 requirementNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit to
			 Congress the following:
			(1)A
			 strategy for more effectively managing the contract guard program of the
			 Federal Protective Service that ensures there is adequate oversight and
			 monitoring of training for such program.
			(2)A coordinated strategy for cooperation
			 between the Under Secretary responsible for critical infrastructure protection
			 and the Under Secretary for Science and Technology regarding research,
			 development, and deployment of security technology conducted by the
			 Transportation Security Laboratory.
			(3)A
			 report on retention rates within the Federal Protective Service contract guard
			 workforce, including an assessment of how the retention rate affects the costs
			 and operations of the Federal Protective Service and the security of
			 facilities.
			
